EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in Amendment No.5 to the registration statement on FormS-1 of NEXX Systems, Inc. of our report dated April 6, 2010, except for the changes to Note 16 related to the cash flow statement, as to which the date is May 14, 2010, andrelated to earnings per share, as to which the date is June7, 2010,relating to our audits of the consolidated financial statements appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our firm under the caption “Experts” in such Prospectus. /S/ MCGLADREY & PULLEN, LLP Burlington, Massachusetts July 19, 2010
